Citation Nr: 1607523	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for the Veteran's right knee medial meniscal injury residuals with medial compartment degenerative joint disease, arthroscopic anterior collateral and medial collateral ligament repair residuals, and a scar based upon convalescence following a January 2011 arthroscopic right partial medial meniscectomy and chondroplasty.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee medial meniscal injury residuals with medial compartment degenerative joint disease, arthroscopic anterior collateral and medial collateral ligament repair residuals, and a scar, to include entitlement to separate compensable evaluations under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5260.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1987 to December 1991; from March 1992 to March 1994; and from June 1994 to April 1999.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Lincoln, Nebraska, Regional Office (RO) which recharacterized the Veteran's service-connected right knee disorder as right knee medial meniscal injury residuals with medial compartment degenerative joint disease, arthroscopic anterior collateral and medial collateral ligament repair residuals, and a scar and denied an increased evaluation for that disability.  In March 2011, the RO denied a temporary total rating under the provisions of 38 C.F.R. § 4.30 for the Veteran's right knee disability based upon convalescence following a January 2011 arthroscopic right partial medial meniscectomy and chondroplasty.  In November 2014, the RO denied entitlement to a separate compensable evaluation for the Veteran's post-operative right knee disability.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In his April 2015, the accredited representative raised the issue of the Veteran's entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The issues of an increased evaluation for the Veteran's post-operative right knee disability to include entitlement to separate compensable evaluations and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran underwent a January 31, 2011, arthroscopic right partial medial meniscectomy and chondroplasty.  

2.  The Veteran was placed on limited duty by a VA physician from January 31, 2011, to February 25, 2011, a period of 26 days.  

3.  The record does not contain a report rendered at hospital discharge or clinical documentation otherwise proximate to the Veteran's January 31, 2011, right knee arthroscopic surgery which establishes that the procedure required at least one month's convalescence; resulted in severe post-operative residuals such as incompletely healed surgical wounds or therapeutic immobilization of the right knee; or required house confinement or continued use of a wheelchair or crutches due to a prohibition on weight-bearing.  


CONCLUSION OF LAW

The criteria for a temporary total rating under the provisions of 38 C.F.R. § 4.30 for the Veteran's right knee medial meniscal injury residuals with medial compartment degenerative joint disease, arthroscopic anterior collateral and medial collateral ligament repair residuals, and a scar based upon convalescence following a January 31, 2011, arthroscopic right partial medial meniscectomy and chondroplasty have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.326(a), 4.30 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

VA has issued several VCAA notices to the Veteran including a February 2011 notice which informed him of the evidence generally needed to support a claim of entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30; what actions he needed to undertake; and how VA would assist him in developing his claim.  The February 2011 VCAA notice was issued to the Veteran prior to the March 2011 rating decision from which the instant appeal arises.  The issue was readjudicated in the June 2011 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All relevant VA clinical documentation pertaining to the Veteran's January 2011 right knee arthroscopic surgery has been obtained and incorporated into the record.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met as to the Veteran's claim of entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for the Veteran's post-operative right knee disability based upon convalescence following a January 2011 arthroscopic surgical procedure.  


II.  Temporary Total Rating under 38 C.F.R. § 4.30

The Veteran asserts that he is entitled to a temporary total rating for his post-operative right knee disability following his January 2011 arthroscopic surgery as he was given a light duty slip by his treating VA physician following his procedure.  

A temporary total rating (100 percent) will be assigned without regard to other provisions of the Schedule For Rating Disabilities when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release, that treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  

VA clinical documentation dated in January 2011 conveys that the Veteran was diagnosed with recurrent right knee pain and subsequently underwent a January 31, 2011, arthroscopic right partial medial meniscectomy and chondroplasty.  There is no indication that the Veteran's right knee was placed in a cast or otherwise therapeutically immobilized.  

A February 2011 VA treatment entry notes that the Veteran called "with request for a work release form for light duty, until 2/25 when he begins a different job."  A February 2011 VA treatment record states that the Veteran was placed on prescribed limited duty with "no lifting >10 lbs. with no ladder climbing no pushing carts" from January 31, 2011, to February 25, 2011, a period of 26 days.  

In his March 2011 notice of disagreement, the Veteran advanced that "[t]here was a required 30 day convalescence period based on the light/no duty chit given to me" and "[t]his is the 3rd surgery of the same nature and the two times before I was granted the temporary 100."  

The Veteran's January 31, 2011, right knee arthroscopic surgery necessitated a prescribed period of 26 days' light duty commencing on January 31, 2011, and ending on February 25, 2011.  The relevant clinical documentation does not establish that the surgical procedure resulted in severe post-operative residuals such as incompletely healed surgical wounds or therapeutic immobilization of the right knee or required either house confinement or the continued use of a wheelchair or crutches due to a prohibition on weight-bearing.  While the Veteran alleges that he was given "a required 30 day convalescence period based on the light/no duty chit" following his surgical procedure, the Board finds that the Veteran's assertion is belied by the record which reflects that he requested and was subsequently given a prescribed limited duty period of less than one month's duration.  In light of such facts, the Board concludes that entitlement to a temporary total rating for the Veteran's post-operative right knee disability following his January 31, 2011 arthroscopic surgery is not warranted.  



ORDER

A temporary total rating for the Veteran's right knee medial meniscal injury residuals with medial compartment degenerative joint disease, arthroscopic anterior collateral and medial collateral ligament repair residuals, and a scar based upon convalescence following a January 2011 arthroscopic right partial medial meniscectomy and chondroplasty is denied.  


REMAND

The Veteran asserts that his service-connected post-operative right knee disability warrants assignment of at least a 20 percent evaluation and separate compensable evaluations under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5258, 5259, and 5260.  

The Veteran was last afforded a VA examination which addressed the right knee in October 2014.  In a November 2014 written statement, the Veteran advanced that he now experienced "frequent episodes of locking and swelling in addition to pain."  In his March 2015 Appeal to the Board (VA Form 9), the Veteran indicated that his right knee disability had increased in severity and was now at the same level of impairment as his left knee disability, currently evaluated as 20 percent disabling.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent increase in severity of the Veteran's post-operative right knee disability since the October 2014 VA knee examination, the Board finds that further VA evaluation is necessary.  

Clinical documentation dated after March 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to treatment of his post-operative right knee disability after March 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after March 2015.  

3.  Schedule the Veteran for a VA joint examination in order to assist in determining the nature and severity of his service-connected right knee medial meniscal injury residuals with medial compartment degenerative joint disease, arthroscopic anterior collateral and medial collateral ligament repair residuals, and a scar.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner is asked to express an opinion as to the impact of the Veteran's post-operative right knee disability upon his vocational pursuits.  
All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the remaining issues on appeal.  If a benefit sought on appeal remains denied, the Veteran should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


